Exhibit 10.4

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is made this
30th day of March, 2011, between TNP ACQUISITIONS, LLC, a Delaware limited
liability company (the “Assignor”); and TNP SRT CRAIG PROMENADE, LLC, a Delaware
limited liability company (“Assignee”).

W I T N E S S E T H:

THAT for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title, and interest in, to, and under that
certain Purchase and Sale Agreement dated August 16, 2010, as amended (the
“Purchase Agreement”), between 525, 605, 655, 675, 715, 725, 755, 775 & 785 West
Craig Road Holdings, LLC, a Maryland limited liability company, as Seller, and
Assignor, in connection with the purchase of certain property located at 655 W.
Craig Road, Las Vegas, Nevada 89032 (the “Property”), which Property is more
particularly described in the Purchase Agreement.

Assignee, as evidenced by its signature hereto, agrees to assume and perform the
obligations of Assignor under the Purchase Agreement.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:    

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

      By:   /s/ Anthony W. Thompson       Name:   Anthony W. Thompson       Its:
  CEO

ASSIGNEE:

   

TNP SRT CRAIG PROMENADE, LLC,

a Delaware limited liability company

     

By:

 

TNP SRT Secured Holdings, LLC,

a Delaware limited liability company,

its Sole Member

       

By:

 

TNP Strategic Retail Operating Partnership, LP,

a Delaware limited partnership,

its Sole Member

         

By:

 

TNP Strategic Retail Trust, Inc.,

a Maryland corporation

its General Partner

           

By:

  /s/ Anthony W. Thompson            

Name:

  Anthony W. Thompson            

Its:

  CEO